Exhibit 10.8

 

 

INDEMNIFICATION AGREEMENT

 

This agreement is made and entered into on ___________________, by and between
Baxter International Inc., a Delaware corporation (the “Company”), and
________________ (“Indemnitee”) and effective as of _________________ (the
“Effective Date”).

 

WHEREAS, corporate officers and directors are faced with the prospects of
significant personal liability arising out of recent court decisions dealing
with the activities of such individuals and the increasing unavailability and
high cost of insurance.

 

WHEREAS, the Company realizes that to attract and retain qualified officers and
directors, it must provide them with increased protection against personal
liability and the costs of litigation.

 

WHEREAS, the Indemnitee serves as an officer and/or director of the Company
and/or as an officer, director, employee, or agent of other corporations,
subsidiaries, partnerships, joint ventures, or trusts or other enterprises as
requested by the Company.

 

NOW THEREFORE, the parties hereby agree as follows as of the Effective Date:

 

(1)

Agreement to Serve.  Indemnitee will serve at the will of the Company or under
separate contract, if such exists, and any other corporation, subsidiary,
partnership, joint venture, or trust or other enterprise of which he/she is
serving at the request of the Company faithfully and to the best of his/her
ability so long as he/she is duly elected and qualified in accordance with the
provisions of the certificate of incorporation and bylaws of the Company or
until such sooner time as he/she tenders his/her resignation in writing.

 

 

(2)

Maintenance of Insurance.  The Company currently has in effect policies of
insurance which provide insurance protection to its directors, officers and
employees against some liabilities which may be incurred by them on account of
their services to the Company.  The Company may, but shall not be required to,
continue all or part of such insurance in effect.  If such insurance is
maintained by the Company, such insurance, to the extent of the coverage it
provides, shall be primary and this agreement of indemnity shall be effective
only to the extent that the director or officer is not reimbursed pursuant to
such insurance coverage.  If such insurance is not maintained by the Company,
the Indemnitee shall be indemnified fully by the Company in accordance with the
provisions of this agreement.

 

 

(3)

Indemnification. The Company shall indemnify the Indemnitee from any liability
which he/she may incur as a director or officer of the Company or an officer,
director, employee or agent of any other corporation, subsidiary, partnership,
joint

 



2

 

 



--------------------------------------------------------------------------------

venture,  trust  or  other  enterprise  of  which  he/she  is  serving  at  the  request  of  the

 

Company in accordance with, and to the fullest extent authorized by, the
provisions of the Delaware General Corporation Law as it may from time to time
be amended, except with respect to an action commenced by the Indemnitee against
the Company or by the Indemnitee as a derivative action by or in the right of
the Company. With respect to an action commenced by the Indemnitee against the
Company or by the Indemnitee as a derivative action by or in the right of the
Company, the Indemnitee shall only be indemnified as determined by the Board of
Directors in the specific case.

 

(4)

Additional Indemnification.  In addition to the indemnification provided in the
preceding section and subject to the exclusions set forth in Section 6, the
Company agrees to hold harmless and to indemnify the Indemnitee against any and
all expenses (including attorneys' fees), judgments, fines, and amounts paid in
settlement actually and reasonably incurred by the Indemnitee in connection with
any threatened, pending, or completed action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (including, without
limitation, any derivative action by or in the right of the Company) to which
the Indemnitee is, was, or at any time becomes a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was at any time a
director or officer of the Company or was an officer, director, employee or
agent of any other corporation, subsidiary, partnership, joint venture, trust or
other enterprise of which he/she was serving at the request of the Company.

 

 

(5)

Contribution.  If the indemnification provisions provided in Section 4 should
under applicable law be unenforceable or be insufficient to hold Indemnitee
harmless in respect of expenses (including attorneys' fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by the
Indemnitee, then the Company agrees that, for purposes of this Section 5, it
shall be treated as if it were a party who was or was threatened to be made a
party to the threatened, pending or completed action, suit or proceeding in
which the Indemnitee was involved and that the Company shall contribute to the
amounts paid or payable by the Indemnitee as a result of such expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in such proportion as is
appropriate to reflect the relative benefits accruing to the Company on the one
hand and the Indemnitee on the other and which arose out of the action or
inaction or alleged action or inaction underlying the threatened, pending or
contemplated suit or proceeding in which the Indemnitee was involved and also
the relative fault of the Company on the one hand and the Indemnitee on the
other in connection with such action or inaction, or alleged action or inaction,
as well as any other relevant equitable considerations.  For purposes of this
Section 5, the relative benefit of the Company shall be deemed to be the
benefits accruing to it and to all of its directors, officers, employees and
agents (other than the Indemnitee) on the one hand, as a group and treated as
one entity, and the relative benefit of the Indemnitee shall be deemed to be an
amount not greater than the Indemnitee's yearly base salary or director's
compensation from the Company during the first year in which the action or
inaction, or alleged action or inaction, forming the basis for the threatened,
pending or contemplated suit or proceeding was alleged to have occurred.  The
relative fault shall be determined by reference to, among other things, the
fault of the Company and all of its directors,

 

 



3

 

 



--------------------------------------------------------------------------------

officers, employees and agents (other than the Indemnitee) on the one hand, as a
group and treated as one entity, and the Indemnitee's and such group's relative
intent, knowledge, access to information and opportunity to have altered or
prevented the action or inaction, or alleged action or inaction, forming the
basis for the threatened, pending or contemplated suit or proceeding.

 

(6)Limitations on Indemnity and Contributions. No indemnity pursuant to Section
4 or contribution pursuant to Section 5 shall be paid by the Company:

(6.1)except to the extent that the aggregate losses to be paid under such
section exceed the amount of the losses for which the Indemnitee is indemnified
either pursuant to Section 3 of this agreement or pursuant to any director and
officer insurance purchased and maintained by the Company;

(6.2) in respect to remuneration paid to the Indemnitee if it shall be
determined by final judgment by a court having jurisdiction in the matter that
such remuneration was in violation of law;

(6.3)on account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
U.S. Securities Exchange Act of 1934, as amended;

(6.4)on account of any suit in which it shall be determined by final judgment by
a court having jurisdiction in the matter that Indemnitee intentionally caused
or intentionally contributed to the injury complained of with the knowledge that
such injury would occur;

(6.5)on account of Indemnitee's conduct which shall be determined by final
judgment by a court having jurisdiction in the matter that Indemnitee was
knowingly fraudulent, deliberately dishonest, or engaged in willful misconduct;

(6.6)with respect to an action commenced by the Indemnitee against the Company
or by the Indemnitee as a derivative action by or in the right of the Company,
unless the Board of Directors determines in the specific case that
indemnification or contribution is appropriate; or

(6.7)if it shall be determined by final judgment by a court having jurisdiction
in the matter that such indemnification is not lawful.

 

(7)

Expenses.  At the request of Indemnitee, the Company shall pay the costs and
expenses reasonably incurred by Indemnitee in investigating, defending and
appealing any threatened, pending or completed civil or criminal action, suit or
proceedings, administrative or investigative, against him/her in advance of
final determination.  Indemnitee agrees to repay any amounts so advanced if and
to the extent it ultimately shall be determined that Indemnitee is not entitled
to indemnification or contribution by the Company.

 

 



4

 

 



--------------------------------------------------------------------------------

(8)

Notification and Defense of Claim.  Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit or proceeding, Indemnitee shall,
if a claim is to be made against the Company under this agreement, notify the
Company of the commencement of the action.  The omission so to notify the
Company will not relieve it from any liability which it may have to Indemnitee
otherwise than under this agreement.  With respect to any such action, suit or
proceeding as to which Indemnitee notifies the Company:

 

(8.1)the Company will be entitled to participate in the defense at its own
expense;

(8.2)except as otherwise provided below, the Company jointly with any other
indemnifying party similarly notified will be entitled to assume the defense
with counsel reasonably satisfactory to the Indemnitee.  After notice from the
Company to Indemnitee of its election to assume the defense of a suit, the
Company will not be liable to Indemnitee under this agreement for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense other than reasonable costs of investigation or as otherwise provided
below.  Indemnitee shall have the right to employ its own counsel in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense shall be at the
expense of Indemnitee unless (i) the employment of counsel by Indemnitee has
been authorized by the Company, (ii) Indemnitee shall have concluded reasonably
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of the defense of such action or (iii) the Company shall not in fact
have employed counsel to assume the defense of such action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
Company.  The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or in the right of the Company or as to which
Indemnitee shall have made the conclusion provided for in (ii) above; and

(8.3)the Company shall not be liable to indemnify Indemnitee under this
agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any action or claim
in any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent.  Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

 

(9)

Assumption of Liability by the Company.  If Indemnitee is deceased and is
entitled to indemnification or contribution under any provision of this
agreement, the Company shall indemnify, or contribute to, Indemnitee's estate
and his/her spouse, heirs, administrators and executors, and the Company shall,
and does hereby agree to assume any and all expenses (including attorneys'
fees), penalties and fines actually and reasonably incurred by or for Indemnitee
or his/her estate, in connection with the investigation, defense, settlement or
appeal of any such action, suit or proceeding. Furthermore, when requested in
writing by the spouse of Indemnitee, or the heirs, executors, or administrators
of Indemnitee's estate, the Company shall provide

 

 



5

 

 



--------------------------------------------------------------------------------

appropriate evidence of the Company's agreement to indemnify Indemnitee against
and to itself assume costs, liabilities and expenses or to contribute thereto.

 

(10)

Plea of Nolo Contendere. The termination of any action, suit or proceeding which
is covered by this agreement by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption for the purposes of this agreement that Indemnitee did not act in
good faith and in a manner which he/she reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, had reasonable cause to believe that his/her conduct was
unlawful.

 

 

(11)

Continuation of Indemnity.  All agreements and obligations of the Company
contained in this agreement shall be in effect during the period Indemnitee is
serving as a director or officer of the Company or as an officer, director,
employee or agent of any other corporation, subsidiary, partnership, joint
venture, trust or other enterprise of which he/she is serving at the request of
the Company and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim or threatened, pending or completed action, suit or
proceeding, whether civil, criminal or investigative, by reason of the fact that
Indemnitee is or was a director or officer of the Company or serving in any
other capacity referred to in this agreement.

 

 

(12)

Other Rights and Remedies.  The indemnification, contribution and advance
payment of expenses provided by any provision of this agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
any provision of law, the certificate of incorporation, any bylaw, this or other
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in his/her official capacity and as to action in another capacity
while occupying any of the positions or having any of the relationships referred
to in this agreement, and shall continue after Indemnitee has ceased to occupy
such position or have such relationship and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 

 

 

(13)

Enforcement.

(13.1) The Company expressly confirms and agrees that it has entered into this
agreement and assumed the obligations which it imposes on the Company in order
to induce Indemnitee to continue to serve as a director or officer of the
Company and acknowledges that Indemnitee is relying upon this agreement in
continuing in such capacity.

 

(13.2) In the event Indemnitee is required to bring any action to enforce rights
or to collect monies due under this agreement and is successful in such action,
the Company shall reimburse Indemnitee for all of Indemnitee's reasonable fees
and expenses in bringing and pursuing such action.

 

(14)

Determination of Right to Indemnification.  If agreed to in advance in writing
by the Board of Directors and the Indemnitee and if not required by the Delaware
General Corporation Law to be determined by the Court of Chancery, the

 

 



6

 

 



--------------------------------------------------------------------------------

determination as to whether or not Indemnitee is entitled to indemnification or
contribution under this agreement or under the Delaware General Corporation Law
may be made either by the Board of Directors by a majority vote of a quorum
consisting of directors who were not parties of such action, suit or proceeding,
by independent legal counsel (who may be the outside counsel employed by the
Company), or by the stockholders of the Company.  In the event that the parties
to this agreement are unable to agree as to the manner of the determination or
on the selection of such outside counsel, the determination shall be made by
outside counsel selected by lot by the outside counsel regularly employed by the
Company from among the Chicago law firms having more than one hundred attorneys
and having a rating of "av" or better in the then current Martindale-Hubbell Law
Directory.  Such selection by lot shall be made in the presence of Indemnitee
(and his/her legal counsel or either of them, as Indemnitee may elect).  The
outside counsel regularly employed by the Company and Indemnitee (and his/her
legal counsel or either of them, as Indemnitee may elect) shall contact, in the
order of their selection by lot, such law firms, requesting each such firm to
accept engagement to make the determination required until one of such firm
accepts such engagement.  The fees and expenses of counsel in connection with
making the determination required shall be paid by the Company, and if requested
by such counsel, the Company shall give such counsel an appropriate written
agreement with respect to the payment of their fees and expenses and such other
matters as may be reasonably requested by counsel.   Notwithstanding the
foregoing, Indemnitee may, either before or within two years after a
determination has been made as provided above, petition the Court of Chancery of
the State of Delaware or any other court of competent jurisdiction to determine
whether Indemnitee is entitled to indemnification or contribution, and such
court shall have the exclusive authority to make such determination unless and
until such court dismisses or otherwise terminates such action without having
made such determination.  The court shall, as petitioned, make an independent
determination of whether Indemnitee is entitled to indemnification or
contribution, irrespective of any prior determination made by the Board of
Directors, the stockholders or counsel.  If the court shall determine that
Indemnitee is entitled to indemnification or contributions as to any claim,
issue or matter involved in the action, suit or proceeding with respect to which
there has been no prior determination pursuant hereto or with respect to which
there has been a prior determination pursuant hereto that Indemnitee was not
entitled to indemnification hereunder, the Company shall pay all expenses
(including attorneys' fees) actually incurred by Indemnitee in connection with
such judicial determination. If the person (including the Board of Directors,
independent legal counsel, the stockholders or a court) making the determination
hereunder shall determine that Indemnitee is entitled to indemnification or
contribution as to some claims, issues or matters involved in the action, suit
or proceeding, but not as to others, such person shall reasonably prorate the
expenses (including attorneys' fees), judgments, penalties, fines and amounts
paid in settlement with respect to which indemnification or contribution is
sought by Indemnitee among such claims, issues or matters.  If and to the extent
it is finally determined that Indemnitee is not entitled to indemnification or
contribution, the Indemnitee agrees to reimburse the Company for all expenses
advanced or prepaid hereunder, or the proper proportion thereof, other than the
expense of obtaining the judicial determination referred to in this section.

 



7

 

 



--------------------------------------------------------------------------------

 

(15)

Limitation of Actions and Release of Claims.  No legal action shall be brought
and no cause of action shall be asserted by or on behalf of the Company or any
other corporation, subsidiary, partnership, joint venture, trust or other
enterprise of which Indemnitee is serving at the request of the Company as an
officer, director, employee, or agent against Indemnitee, his/her spouse, heirs,
executors or administrators after the expiration of two years from the date
Indemnitee ceases (for any reason) to serve in any one or more of the capacities
covered by this agreement, and any claim or cause of action of the Company or
its subsidiaries shall be extinguished and deemed released unless asserted by
filing of a legal action within such two-year period.

 

 

 

(16)

Other.

(16.1) All notices, requests, demands, and other communications relating to this
agreement shall be in writing and shall be deemed to be duly give if (i)
delivered by hand and receipted for by the party to whom the notice or
communication shall have been directed or, (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

if to the Indemnitee, to:Name

Address

City, State Zip

 

or to such other address as may have been furnished to the Company by the
Indemnitee and

 

if to the Company

One Baxter Parkway Deerfield, Illinois  60015 Attention: Corporate Secretary

 

or to such other address as may have been furnished to the Indemnitee by the
Company.

 

(16.2) If any provision or provisions of this agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever (i) the validity,
legality and enforceability of the remaining provisions of this agreement
(including, without limitation, all portions of any paragraphs of this agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby, and (ii) to the fullest extent possible, the
provisions of this agreement (including, without limitation, all portions of any
paragraph of this agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

(16.3) The headings of the paragraphs of this agreement are inserted for
convenience only and shall not be deemed to constitute part of this agreement or
to affect the construction of it.

 



8

 

 



--------------------------------------------------------------------------------

(16.4) No supplement, modification, or amendment of this agreement shall be
binding unless executed in writing by both parties.  No waiver of any of the
provisions of this agreement shall be deemed or shall constitute a waiver of any
other provisions (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

(16.5) The parties agree that this agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware applicable to
contracts made and to be performed in that State.

(16.6) This agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and his/her spouse, heirs,
executors, and administrators.

 



9

 

 



--------------------------------------------------------------------------------

Entered into on the first day and year first above written and effective as of
the Effective Date.

 

BAXTER INTERNATIONAL INC. ATTEST:

 

 

 

 

By:  



 

 

 

 

NAME

 

 

 

 





[Signature Page to Name Indemnification Agreement]

 

 

